 



$125,000,000

 

Nektar Therapeutics

 
12.000% Senior Secured Notes due 2017

 
PURCHASE AGREEMENT

 

July 3, 2012

 

Cowen and Company, LLC
CRT Capital Group LLC
c/o Cowen and Company, LLC
599 Lexington Avenue
New York, New York 10022

 

Ladies and Gentlemen:

 

Nektar Therapeutics, a Delaware corporation (the “Company” or the “Issuer”), and
each of the Guarantors (as hereinafter defined) hereby agree with you as
follows:

 

1.          Issuance of Notes. Subject to the terms and conditions herein
contained, the Issuer proposes to issue and sell to Cowen and Company, LLC
(“Cowen”) and CRT Capital Group LLC (“CRT” and, together with Cowen, the
“Initial Purchasers”) $125,000,000 in aggregate principal amount of 12.000%
Senior Secured Notes due 2017 (each a “Note” and, collectively, the “Notes”).
The Notes will be issued pursuant to an indenture (the “Indenture”), to be dated
as of July 11, 2012, by and among the Issuer, the Guarantors party thereto and
Wells Fargo Bank, National Association, as trustee (in such capacity, the
“Trustee”) and collateral agent (in such capacity, the “Collateral Agent”).
Capitalized terms used, but not defined herein, shall have the meanings set
forth in the “Description of the Notes” section of the Final Offering Memorandum
(as hereinafter defined).

 

The Notes will be offered and sold to the Initial Purchasers pursuant to an
exemption from the registration requirements of the Securities Act of 1933, as
amended, and the rules and regulations of the Securities and Exchange Commission
(the “SEC”) thereunder (collectively, the “Securities Act”). Upon original
issuance thereof, and until such time as the same is no longer required under
the applicable requirements of the Securities Act, the Notes shall bear the
legends set forth in the final offering memorandum, dated the date hereof (the
“Final Offering Memorandum”). The Issuer has prepared a preliminary offering
memorandum, dated July 2, 2012 (the “Preliminary Offering Memorandum”), (ii) a
pricing term sheet, dated the date hereof, attached hereto as Schedule II, which
includes pricing terms and other information with respect to the Notes (the
“Pricing Supplement”), and (iii) the Final Offering Memorandum, in each case,
relating to the offer and sale of the Notes (the “Offering”). All references in
this Agreement to the Preliminary Offering Memorandum, the Time of Sale Document
(as hereinafter defined) or the Final Offering Memorandum include, unless
expressly stated otherwise, (i) all amendments or supplements thereto, (ii) all
documents, financial statements and schedules and other information contained,
incorporated by reference or deemed incorporated by reference therein (and
references in this Agreement to such information being “contained,” “included”
or “stated” (and other references of like import) in the Preliminary Offering
Memorandum, the Time of Sale Document or the Final Offering Memorandum shall be
deemed to mean all such information contained, incorporated by reference or
deemed incorporated by reference therein), (iii) any electronic Time of Sale
Document or Final Offering Memorandum and (iv) any offering memorandum “wrapper”
to be used in connection with offers to sell, solicitations of offers to buy or
sales of the Notes in non-U.S. jurisdictions. The Preliminary Offering
Memorandum and the Pricing Supplement are collectively referred to herein as the
“Time of Sale Document.”

 

 

 

  

2.          Terms of Offering. The Initial Purchasers have advised the Issuer,
and the Issuer understands, that the Initial Purchasers will make offers to sell
(the “Exempt Resales”) some or all of the Notes purchased by the Initial
Purchasers hereunder on the terms set forth in the Final Offering Memorandum to
persons (the “Subsequent Purchasers”) whom the Initial Purchasers reasonably
believe (i) are “qualified institutional buyers” (“QIBs”) (as defined in Rule
144A under the Securities Act), or (ii) are not “U.S. persons” (as defined in
Regulation S under the Securities Act) and in compliance with the laws
applicable to such persons in jurisdictions outside of the United States.

 

Pursuant to the Indenture, all Domestic Restricted Subsidiaries of the Company
shall fully and unconditionally guarantee, jointly and severally, on a senior
secured basis, to each holder of the Notes and the Trustee, the payment and
performance of the Issuer’s obligations under the Indenture and the Notes (each
such subsidiary being referred to herein as a “Guarantor” and each such
guarantee being referred to herein as a “Guarantee” and, together with the
Notes, the “Securities”).

 

Pursuant to the terms of the Collateral Documents, all of the obligations under
the Securities and the Indenture will be secured by a first priority lien and
security interest in substantially all of the assets (other than the Excluded
Assets and subject to the Excluded Perfection Assets) of the Issuer and the
Guarantors (except for any prior ranking liens by holders of certain Permitted
Liens). The Company will enter into an Escrow and Deposit Account Control
Agreement (the “Escrow Agreement”), to be dated as of the Closing Date, with the
Collateral Agent and Wells Fargo Bank, National Association, as escrow agent,
pursuant to which the Company will deposit $25.0 million of the proceeds of the
Notes into a segregated escrow account.

 

This Agreement, the Indenture, the Escrow Agreement, the Collateral Documents,
the Notes, the Guarantees and the Engagement Letter, dated May 15, 2012 (the
“Engagement Letter”) between the Company and the Initial Purchasers are
collectively referred to herein as the “Documents,” and the transactions
contemplated hereby and thereby are collectively referred to herein as the
“Transactions.” Nothing in this Agreement should be read to limit or otherwise
modify the terms and provisions of the Engagement Letter, provided that, in the
event any terms of the Engagement Letter are inconsistent with or contradict any
terms of this Agreement, this Agreement shall govern.

 

2

 

  

Purchase, Sale and Delivery. On the basis of the representations, warranties,
agreements and covenants herein contained and subject to the terms and
conditions herein set forth, the Issuer agrees to issue and sell to the Initial
Purchasers, and the Initial Purchasers, severally and not jointly, agree to
purchase from the Issuer in the respective amounts set forth on Schedule I
hereto, (i) $82,452,000 aggregate principal amount of the Securities at a
purchase price of 95.7551 % of the aggregate principal amount thereof less
$395,637.31, which represents accrued and unpaid interest on $42,548,000
aggregate principal amount of the Company’s 3.25% Convertible Subordinated Notes
due 2012 (the “Subordinated Notes”) and (ii) $42,548,000 aggregate principal
amount of the Securities in exchange for $42,548,000 aggregate principal amount
of Subordinated Notes. Delivery to the Initial Purchasers of, and payment for,
the Securities shall be made at a closing (the “Closing”) to be held at 10:00
a.m., New York City time, on July 11, 2012 (the “Closing Date”) at the New York
offices of White & Case LLP (or such other place as shall be reasonably
acceptable to the Initial Purchasers); provided, however, that if the Closing
has not taken place on the Closing Date because of a failure to satisfy one or
more of the conditions specified in Section 7 hereof and this Agreement has not
otherwise been terminated by the Initial Purchasers in accordance with its
terms, “Closing Date” shall mean 10:00 a.m. New York City time on the first
business day following the satisfaction (or waiver) of all such conditions.

 

The Issuer shall deliver to the Initial Purchasers one or more certificates
representing the Securities in definitive form, registered in such names and
denominations as the Initial Purchasers may request, against (x) in the case of
the Securities to be purchased under clauses (i) of the immediately preceding
paragraph, payment by the Initial Purchasers of the purchase price therefor by
immediately available federal funds bank wire transfer to such bank account or
accounts as the Issuer shall designate to the Initial Purchasers at least one
business day prior to the Closing Date and (y) in the case of the Securities to
be purchased under clause (ii) of the immediately preceding paragraph, delivery
by the Initial Purchasers of the Subordinated Notes to the account of the
Issuer’s participant at DTC (as defined below) as the Issuer shall designate to
the Initial Purchasers at least one business day prior to the Closing Date. The
certificates representing the Securities in definitive form shall be made
available to the Initial Purchasers for inspection at the New York offices of
White & Case LLP (or such other place as shall be reasonably acceptable to the
Initial Purchasers) not later than 10:00 a.m. New York City time one business
day immediately preceding the Closing Date. Securities to be represented by one
or more definitive global securities in book-entry form will be deposited on the
Closing Date, by or on behalf of the Issuer, with The Depository Trust Company
(“DTC”) or its designated custodian, and registered in the name of Cede & Co.

 

3.          Representations and Warranties of the Issuer and the Guarantors.
Each of the Issuer and the Guarantors jointly and severally represents and
warrants to, and agrees with, the Initial Purchasers that, as of the date hereof
and as of the Closing Date:

 

(a)Offering Materials Furnished to Initial Purchasers. The Issuer has delivered
to the Initial Purchasers the Time of Sale Document, the Final Offering
Memorandum and each Issuer Additional Written Communication (as hereinafter
defined) in such quantities and at such places as the Initial Purchasers have
reasonably requested.

 

3

 

  

(b)Limitation on Offering Materials. The Issuer has not prepared, made, used,
authorized, approved or distributed any written communication that constitutes
an offer to sell or a solicitation of an offer to buy the Securities, or
otherwise is prepared to market the Securities, other than (i) the Time of Sale
Document, (ii) the Final Offering Memorandum and (iii) any marketing materials
(including any roadshow or investor presentation materials) or other written
communications, in each case used in accordance with Section 5(c) hereof (each
such communication by the Issuer or its respective agents or representatives
described in this clause (iii), an “Issuer Additional Written Communication”).

 

(c)No Material Misstatement or Omission. (i) The Time of Sale Document, as of
the Applicable Time, did not and, as of the Closing Date, will not include any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (ii) the Final Offering Memorandum, as of the
date thereof, did not and, at the Closing Date, will not include any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading and (iii) each Issuer Additional Written Communication, as
of the Applicable Time, when taken together with the Time of Sale Document, did
not, and, at the Closing Date, will not contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, except in each case that the representations and warranties set
forth in this paragraph do not apply to statements or omissions made in reliance
upon and in conformity with information relating to the Initial Purchasers and
furnished to the Issuer in writing by the Initial Purchasers expressly for use
in the Time of Sale Document or the Final Offering Memorandum as set forth in
Section 13. No injunction or order has been issued that either (i) asserts that
any of the Transactions is subject to the registration requirements of the
Securities Act or (ii) would prevent or suspend the issuance or sale of any of
the Securities or the use of the Time of Sale Document or the Final Offering
Memorandum in any jurisdiction.

 

“Applicable Time” means 9:15 a.m., New York City time, on the date hereof or
such other time as may be agreed upon in writing by the Issuer and the Initial
Purchasers.

 

(d)Preparation of the Financial Statements. The audited consolidated financial
statements and related notes and supporting schedules of the Company and the
Subsidiaries contained or incorporated by reference in the Time of Sale Document
and the Final Offering Memorandum (the “Financial Statements”) present fairly in
all material respects the financial position, results of operations and cash
flows of the Company and its consolidated Subsidiaries, as of the respective
dates and for the respective periods to which they apply and have been prepared
in accordance with generally accepted accounting principles as applied in the
United States, applied on a consistent basis throughout the periods involved
(“GAAP”). The financial data incorporated by reference in the Time of Sale
Document and the Final Offering Memorandum has been prepared on a basis
consistent with that of the Financial Statements and presents fairly in all
material respects the financial position and results of operations of the
Company and its consolidated Subsidiaries as of the respective dates and for the
respective periods indicated. All other financial, statistical and market and
industry data contained in the Time of Sale Document and the Final Offering
Memorandum are based on or derived from sources that the Company believes to be
reliable and accurate or represent the Company’s good faith estimates that are
made on the basis of data derived from such sources. No person who has been
suspended or barred from being associated with a registered public accounting
firm, or who has failed to comply with any sanction pursuant to Rule 5300
promulgated by the PCAOB, has participated in or otherwise aided the preparation
of, or audited, the Financial Statements or other financial data, included in or
filed with the SEC and incorporated by reference as a part of, the Time of Sale
Document and the Final Offering Memorandum.

 

4

 

  

(e)Independent Accountants. Ernst & Young LLP, who have expressed their opinion
with respect to the Financial Statements contained or incorporated by reference
in the Time of Sale Document and the Final Offering Memorandum, are (i)
independent public or certified public accountants as required by the Securities
Act and the Exchange Act, (ii) in compliance with the applicable requirements
relating to the qualification of accountants under Rule 2-01 of Regulation S-X
and (iii) a registered public accounting firm as defined by the Public Company
Accounting Oversight Board (the “PCAOB”) whose registration has not been
suspended or revoked and, to the Company’s knowledge, who has not requested such
registration to be withdrawn.

 

(f)No Material Adverse Change. Since the end of the period covered by the latest
audited financial statements incorporated by reference in the Time of Sale
Document and the Final Offering Memorandum, except as disclosed in the Time of
Sale Document and the Final Offering Memorandum, (i) there has been no material
adverse change, or any development that could reasonably be expected to result
in a material adverse change, in the condition, financial or otherwise, or in
the earnings, business, operations or prospects, whether or not arising from
transactions in the ordinary course of business, of the Company and its
Subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its Subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business, other
than the transactions contemplated pursuant to this Agreement; and (iii) there
has been no dividend or distribution of any kind declared, paid or made by the
Company or, except for dividends paid to the Company or other Subsidiaries, any
of its Subsidiaries on any class of capital stock or repurchase or redemption by
the Company or any of its Subsidiaries of any class of capital stock.

 

(g)Rating Agencies. No “nationally recognized statistical rating organization”
(as defined in Rule 436(g)(2) under the Securities Act has assigned any rating
to the Company or any of its Subsidiaries or to any securities of the Company or
any of its Subsidiaries.

 

(h)Subsidiaries. Each corporation, partnership or other entity in which the
Company, directly or indirectly through any of its subsidiaries, owns more than
fifty percent (50%) of any class of equity securities or interests is listed on
Schedule III attached hereto (the “Subsidiaries”). Each Subsidiary that is
a Foreign Restricted Subsidiary has an asterisk (“*”) next to its name on such
schedule.

 

5

 

  

(i)Incorporation and Good Standing of the Company and its Subsidiaries. Each of
the Company and its Subsidiaries has been duly incorporated or organized, as the
case may be, and is validly existing as a corporation, partnership or limited
liability company, as applicable, in good standing under the laws of the
jurisdiction of its incorporation or organization and has the corporate,
partnership or limited liability company power, as applicable, and authority
(corporate or other) to own, lease and operate its properties and to conduct its
business as described in the Time of Sale Document and in the Final Offering
Memorandum and, in the case of the Company, to enter into and perform its
obligations under this Agreement, except where the failure to be in good
standing would not, individually or in the aggregate would not reasonably be
expected to result in a Material Adverse Change. Each of the Company and each
Subsidiary is duly qualified as a foreign corporation, partnership or limited
liability company, as applicable, to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure to be so qualified or in good standing would not reasonably be
expected to result in a Material Adverse Change.

 

(j)Capitalization. All of the issued and outstanding shares of the Company and
each Subsidiary have been duly authorized and validly issued, are fully paid and
nonassessable and have been issued in compliance with federal and state
securities laws. None of the outstanding shares of the Company or any Subsidiary
were issued in violation of any preemptive rights, rights of first refusal or
other similar rights to subscribe for or purchase securities of the Company or
any such Subsidiary. There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its Subsidiaries other than those
accurately described in the Time of Sale Document and Final Offering Memorandum.

 

(k)Legal Power and Authority. The Issuer and each Guarantor has all necessary
corporate, partnership or limited liability company power, as applicable, and
authority to execute, deliver and perform its respective obligations under the
Documents to which it is a party and to consummate the Transactions.

 

(l)This Agreement, Indenture, the Escrow Agreement and the Collateral Documents.
This Agreement has been duly authorized, executed and delivered by the Issuer
and the Guarantors. Each of the Indenture and the Collateral Documents has been
duly authorized by the Issuer and the Guarantors. Each of the Indenture, the
Escrow Agreement and the Collateral Documents, when executed and delivered by
the Issuer and the Guarantors, assuming due authorization, execution and
delivery by the Trustee and Collateral Agent, will constitute a legal, valid and
binding obligation the Issuer and the Guarantors, enforceable against the Issuer
and the Guarantors in accordance with its terms, except that the enforcement
thereof may be subject to (i) bankruptcy, insolvency, reorganization,
receivership, moratorium, fraudulent conveyance, fraudulent transfer or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and (ii) general principles of equity (whether applied by a court of law or
equity) and the discretion of the court before which any proceeding therefor may
be brought. When executed and delivered, the Indenture, the Escrow Agreement and
the Collateral Documents will conform in all material respects to the
descriptions thereof under the caption “Description of the Notes” in the Time of
Sale Document and the Final Offering Memorandum.

 

6

 

  

(m)Notes. The Notes have each been duly authorized by the Issuer and, when
issued and delivered to and paid for by the Initial Purchasers in accordance
with the terms of this Agreement and the Indenture, will have been duly
executed, authenticated, issued and delivered and, assuming due authentication
of the Notes by the Trustee, will constitute legal, valid and binding
obligations of the Issuer, entitled to the benefit of the Indenture and the
Collateral Documents, and enforceable against the Issuer in accordance with
their terms, except that the enforcement thereof may be subject to (i)
bankruptcy, insolvency, reorganization, receivership, moratorium, fraudulent
conveyance, fraudulent transfer or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
(whether applied by a court of law or equity) and the discretion of the court
before which any proceeding therefor may be brought. When executed,
authenticated, issued and delivered, the Notes will conform in all material
respects to the descriptions thereof under the caption “Description of the
Notes” in the Time of Sale Document and the Final Offering Memorandum and will
be in the form contemplated by the Indenture.

 

(n)Collateral.

 

(i)Upon:

 

(1)in the case of such portion of the Collateral constituting investment
property represented or evidenced by certificates or other instruments, delivery
to the Collateral Agent of such certificates or instruments in accordance with
the Collateral Documents, and in the case of all other investment property, the
filing of financing statements or other applicable filings in the appropriate
filing office, registry or other public office, together with the payment of the
requisite filing or recordation fees related thereto;

 

(2)in the case of such portion of the Collateral constituting securities
accounts, delivery to the Collateral Agent of securities account control
agreements and such other agreements or instruments, in each case reasonably
satisfactory in form and substance to the Collateral Agent and duly executed by
the applicable securities intermediary, as may be necessary or, in the opinion
of the Collateral Agent, desirable to establish and maintain control of such
securities accounts from time to time;

 

7

 

  

(3)in the case of such portion of the Collateral constituting deposit accounts,
delivery to the Collateral Agent of deposit account control agreements and such
other agreements or instruments, in each case reasonably satisfactory in form
and substance to the Collateral Agent and duly executed by the applicable
depositary bank, as may be necessary or, in the opinion of the Collateral Agent,
desirable to establish and maintain control of such deposit accounts from time
to time;

 

(4)in the case of such portion of the Collateral constituting registered
patents, trademarks and copyrights, the filing by the Collateral Agent of (A)
initial financing statements with the appropriate filing offices, (B) any
filings required with the United States Patent and Trademark Office, (C) any
filings required with the United States Copyright Office and (D) the other
Collateral Documents with the appropriate filing office, registry or other
public office, together with the payment of the requisite filing or recordation
fees related thereto;

 

(5)in the case of such portion of the Collateral constituting motor vehicles and
other assets where compliance can only be perfected through compliance with
applicable certificate of title statutes, compliance with such statutes; and

 

(6)in the case of any other Collateral a Lien in which may be perfected by
filing of an initial financing statement or other applicable document in the
appropriate filing office, registry or other public office, the filing of
financing statements or other applicable document in such filing office,
registry or other public office, together with the payment of the requisite
filing or recordation fees related thereto, and in the case of any other
Collateral a Lien in which is perfected by possession or control, when the
Collateral Agent obtains possession or control thereof,

 

the Collateral Agent will obtain a valid and perfected first-priority security
interest in the Collateral, subject to any Permitted Liens or other encumbrances
permitted under the Indenture or the Collateral Documents, to the extent that a
security interest in such Collateral may be perfected by such delivery,
compliance and filings.

 

(ii)As of the Closing Date, there will be no currently effective financing
statement, security agreement, chattel mortgage, real estate mortgage or other
document filed or recorded with any filing records, registry, or other public
office, that purports to cover, affect or give notice of any present Lien on any
assets or property of the Issuer, the Guarantors or any Subsidiary or any rights
thereunder, except for Permitted Liens.

 

(iii)All information certified by an officer of the Company in the Perfection
Certificate dated as of the Closing Date and delivered by such officer on behalf
of the Company is true and correct in all material respects as of the date
thereof.

 

(iv)The representations and warranties of the Issuer and the Guarantors in the
Collateral Documents are true and correct in all material respects, other than
those representations and warranties that are already qualified by materiality,
which are true and correct (after giving effect to such qualification therein).

 

8

 

  

(o)Compliance with Existing Instruments. Neither the Company nor any of its
Subsidiaries is in violation of its charter or by-laws, partnership agreement or
operating agreement or similar organizational document, as applicable, or is in
default (or, with the giving of notice or lapse of time, would be in default)
(“Default”) under any indenture, mortgage, loan or credit agreement, note,
contract, franchise, lease or other instrument to which the Company or any of
its Subsidiaries is a party or by which it or any of them may be bound
(including, without limitation, any credit agreement, indenture, pledge
agreement, security agreement or other instrument or agreement evidencing,
guaranteeing, securing or relating to indebtedness of the Company or any of its
Subsidiaries ), or to which any of the property or assets of the Company or any
of its Subsidiaries is subject (each, an “Existing Instrument”), except for such
Defaults as would not, individually or in the aggregate, reasonably be expected
to result in a Material Adverse Change. The Company’s execution, delivery and
performance of this Agreement, consummation of the transactions contemplated
hereby and by the Time of Sale Document and Final Offering Memorandum and the
issuance and sale of the Securities (i) have been duly authorized by all
necessary corporate action and will not result in any violation of the
provisions of the charter or by-laws, partnership agreement or operating
agreement or similar organizational document of the Company or any Subsidiary,
as applicable, (ii) will not conflict with or constitute a breach of, or Default
or a Debt Repayment Triggering Event (as defined below) under, or result in the
creation or imposition of any lien (other than Permitted Liens), charge or
encumbrance upon any property or assets of the Company or any of its
Subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such breaches, Defaults or results, or failure
to obtain such consent, as would not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Change and (iii) will not result
in any violation of any law, administrative regulation or administrative or
court decree applicable to the Company or any Subsidiary (the “Applicable
Laws”), except for such violations as would not reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Change. As
used herein, a “Debt Repayment Triggering Event” means any event or condition
which gives, or with the giving of notice or lapse of time would give, the
holder of any note, debenture or other evidence of indebtedness (or any person
acting on such holder’s behalf) the right to require the repurchase, redemption
or repayment of all or a portion of such indebtedness by the Company or any of
its Subsidiaries.

 

(p)No Consents. No consent, approval, authorization or other order of, or
registration or filing with, any court or other governmental or regulatory
authority or agency, is required for the Company’s execution, delivery and
performance of this Agreement and consummation of the transactions contemplated
hereby and by the Time of Sale Document and Final Offering Memorandum, except
such (i) as have been obtained or made by the Company and are in full force and
effect (ii) as may be required under the Securities Act, applicable state and
non-U.S. securities or blue sky laws and from the Financial Industry Regulatory
Authority (“FINRA”) and (iii) those contemplated by the Collateral Documents.

 

9

 

  

(q)No Material Applicable Laws or Proceedings. Except as disclosed in the Time
of Sale Document and Final Offering Memorandum, there are no legal or
governmental actions, suits or proceedings pending or, to the best of the
Company’s knowledge, threatened (i) against or directly affecting the Company or
any of its Subsidiaries, (ii) which have as the subject thereof any officer or
director (in their capacity as such) of, or property owned or leased by, the
Company or any of its Subsidiaries or (iii) relating to environmental or
discrimination matters, where in any such case (A) to the Company’s knowledge,
there is a substantial likelihood that such action, suit or proceeding will be
determined adversely to the Company, such Subsidiary or such officer or
director, (B) any such action, suit or proceeding, if so determined adversely,
would reasonably be expected to result in a Material Adverse Change or adversely
affect the consummation of the Transactions or (C) any such action, suit or
proceeding is or would be material in the context of the sale of the Securities.

 

(r)All Necessary Permits. The Company and each Subsidiary possess such valid and
current certificates, authorizations or permits issued by the appropriate state,
federal or foreign regulatory agencies or bodies necessary to conduct their
respective businesses, and neither the Company nor any Subsidiary has received,
or has any reason to believe that it will receive, any notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would reasonably be
expected to result in a Material Adverse Change.

 

(s)Title to Properties. The Company and each of its Subsidiaries has good and
marketable title to all of the real and personal property and other assets owned
by it, in each case free and clear of any security interests, mortgages, liens,
encumbrances, equities, adverse claims and other defects, except as set forth in
the Time of Sale Document and Final Offering Memorandum or as do not materially
and adversely affect the value of such property and do not materially interfere
with the use made or proposed to be made of such property by the Company or such
Subsidiary. To the Company’s knowledge, the real property, improvements,
equipment and personal property held under lease by the Company or any
Subsidiary are held under valid and enforceable leases, with such exceptions as
are not material and do not materially interfere with the use made or proposed
to be made of such real property, improvements, equipment or personal property
by the Company or such Subsidiary.

 

(t)Tax Law Compliance. The Company and its consolidated Subsidiaries have filed
all necessary federal, state and foreign income and franchise tax returns or
have properly requested extensions thereof and have paid all taxes required to
be paid by any of them and, if due and payable, any related or similar
assessment, fine or penalty levied against any of them except as may be being
contested in good faith and by appropriate proceedings. The Company has made
adequate charges, accruals and reserves in the applicable Financial Statements
in respect of all federal, state and foreign income and franchise taxes for all
periods as to which the tax liability of the Company or any of its consolidated
Subsidiaries has not been finally determined.

 

10

 

  

(u)Intellectual Property Rights. The Company and its Subsidiaries own or
possess, or can acquire or license on reasonable terms, sufficient trademarks,
trade names, patent rights, copyrights, domain names, licenses, approvals, trade
secrets and other similar rights (collectively, “Intellectual Property Rights”)
reasonably necessary to conduct their businesses as now conducted, except as
such failure to own, possess, license, or acquire such rights would not
reasonably be expected to result in a Material Adverse Change; and the expected
expiration of any of such Intellectual Property Rights would not reasonably be
expected to result in a Material Adverse Change. Except as would not reasonably
be expected to result in a Material Adverse Change, neither the Company nor any
of its Subsidiaries has received, or has any reason to believe that it will
receive, any notice of infringement or conflict with asserted Intellectual
Property Rights of others. Except as would not reasonably be expected to result,
individually or in the aggregate, in a Material Adverse Change, (A) to the
Company’s knowledge, there is no infringement, misappropriation or violation by
third parties of any of the Intellectual Property Rights owned by the Company;
(B) there is no pending or, to the knowledge of the Company and its
Subsidiaries, threatened action, suit, proceeding or claim by others challenging
the rights of the Company and its Subsidiaries in or to any such Intellectual
Property Rights, and the Company is unaware of any facts which would form a
reasonable basis for any such claim, that would individually, or in the
aggregate, together with any other claims in this subsection (v), reasonably be
expected to result in a Material Adverse Change; (C) the Intellectual Property
Rights owned by the Company and its Subsidiaries and, to the Company’s
knowledge, the Intellectual Property Rights licensed to the Company and its
Subsidiaries have not been adjudged by a court of competent jurisdiction invalid
or unenforceable, in whole or in part, and there is no pending or, to the
Company’s knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property Rights, and
the Company is unaware of any facts which would form a reasonable basis for any
such claim that would individually, or in the aggregate, together with any other
claims in this subsection (v), reasonably be expected to result in a Material
Adverse Change; (D) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others that the Company or its
Subsidiaries infringe, misappropriate or otherwise violate any Intellectual
Property Rights or other proprietary rights of others, the Company and its
Subsidiaries have not received any written notice of such claim and the Company
is unaware of any other facts which would form a reasonable basis for any such
claim that would individually, or in the aggregate, together with any other
claims in this subsection (v) reasonably be expected to result in a Material
Adverse Change; (E) the Company is not aware of any prior art that could
reasonably be expected to render any patent held by or licensed to the Company
or any Subsidiary invalid or any U.S. patent application held by or licensed to
the Company or any Subsidiary unpatentable which prior art was required to be
disclosed to the U.S. Patent and Trademark Office during the prosecution of the
applicable patent application and which was not so disclosed to the U.S. Patent
and Trademark Office, the failure of which to so disclose would individually, or
in the aggregate, reasonably be expected to result in a Material Adverse Change;
(F) to the Company’s knowledge, all prior art references relevant to the
patentability of any pending claim of any patent applications comprising or that
have resulted in Intellectual Property Rights known to the Company, applicable
inventor(s) or licensors, or any of their counsel during the prosecution of such
patent applications that were required to be disclosed to the relevant patent
authority were so disclosed by the required time, except where the failure to so
disclose would not individually, or in the aggregate, reasonably be expected to
result in a Material Adverse Change, and, to the best of the Company’s
knowledge, neither the Company nor any such inventor, licensor or counsel made
any misrepresentation to, or omitted any material fact from, the relevant patent
authority during such prosecution, which would individually, or in the
aggregate, reasonably be expected to result in a Material Adverse Change; and
(G) to the Company’s knowledge, no employee of the Company or a Subsidiary of
the Company is in or has ever been in violation in any material respect of any
term of any employment contract, patent disclosure agreement, invention
assignment agreement, non-competition agreement, non-solicitation agreement,
nondisclosure agreement or any restrictive covenant to or with a former employer
where the basis of such violation relates to such employee’s employment with the
Company or a Subsidiary of the Company, or actions undertaken by the employee
while employed with the Company or a Subsidiary of the Company and would
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Change. To the Company’s knowledge, all material technical
information developed by and belonging to the Company and its Subsidiaries for
which they have not sought, and do not intend to seek to patent or otherwise
protect pursuant to applicable intellectual property laws has been kept
confidential or has been disclosed only under obligations of confidentiality.
The Company is not a party to or bound by any options, licenses or agreements
with respect to the Intellectual Property Rights of any other person or entity
that are required to be set forth in the Time of Sale Document or the Final
Offering Memorandum and are not described therein. None of the technology
employed by the Company or any of its Subsidiaries has been obtained or is being
used by the Company or any of its Subsidiaries in violation of any contractual
obligation binding on the Company or any of its Subsidiaries or, to the
Company’s knowledge, any of its or its Subsidiaries’ officers, directors or
employees or otherwise in violation of the rights of any persons, except in each
case for such violations that would not reasonably be expected to result in a
Material Adverse Change.

 

11

 

  

(v)ERISA Matters. The Company and its Subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
Subsidiaries or their “ERISA Affiliates” (as defined below) are in compliance in
all material respects with ERISA. “ERISA Affiliate” means, with respect to the
Company or a Subsidiary, any member of any group of organizations described in
Sections 414(b),(c),(m) or (o) of the Internal Revenue Code of 1986, as amended,
and the regulations and published interpretations thereunder (the “Code”) of
which the Company or such Subsidiary is a member. No “reportable event” (as
defined under ERISA) has occurred or is reasonably expected to occur with
respect to any “employee benefit plan” established or maintained by the Company,
its Subsidiaries or any of their ERISA Affiliates. No “employee benefit plan”
subject to Title IV of ERISA established or maintained by the Company, its
Subsidiaries or any of their ERISA Affiliates, if such “employee benefit plan”
were terminated, would have any “amount of unfunded benefit liabilities” (as
defined under ERISA). Neither the Company, its Subsidiaries nor any of their
ERISA Affiliates has incurred or reasonably expects to incur any liability under
Title IV of ERISA with respect to termination of, or withdrawal from, any
“employee benefit plan.” Each “employee benefit plan” established or maintained
by the Company, its Subsidiaries or any of their ERISA Affiliates that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or failure to act, which would
reasonably be expected to cause the loss of such qualification.

 

12

 

  

(w)Labor Matters. (i) Neither the Company nor any of its Subsidiaries is party
to any collective bargaining agreement with any labor organization; and (ii) no
labor dispute with the employees of the Company or the Guarantors exists or, to
the knowledge of the Company or the Guarantors, is imminent that would have a
Material Adverse Effect.

 

(x)Compliance with Environmental Laws. Except as described in the Time of Sale
Document and the Final Offering Memorandum and except as would not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Change, (i) neither the Company nor any of its Subsidiaries is in violation of
any federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products (collectively, “Hazardous
Materials”) or to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials (collectively,
“Environmental Laws”), (ii) the Company and its Subsidiaries have all permits,
authorizations and approvals required under any applicable Environmental Laws
and are each in compliance with their requirements, (iii) there are no pending
or threatened administrative, regulatory or judicial actions, suits, demands,
demand letters, claims, liens, notices of noncompliance or violation,
investigation or proceedings relating to any Environmental Law against the
Company or any of its Subsidiaries and (iv) there are no events or circumstances
that might reasonably be expected to form the basis of an order for clean-up or
remediation, or an action, suit or proceeding by any private party or
governmental body or agency, against or affecting the Company or any of its
Subsidiaries relating to Hazardous Materials or any Environmental Laws.

 

(y)Insurance. Each of the Company and its Subsidiaries is insured by recognized,
financially sound and reputable institutions with policies in such amounts and
with such deductibles and covering such risks as are generally deemed adequate
and customary for their businesses including, but not limited to, policies
covering real and personal property owned or leased by the Company and its
Subsidiaries against theft, damage, destruction, acts of vandalism and policies
covering the Company and its Subsidiaries for product liability claims and
clinical trial liability claims. The Company has no reason to believe that it or
any Subsidiary will not be able (i) to renew its existing insurance coverage as
and when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not reasonably be expected to result in a
Material Adverse Change. During the past three years, neither the Company nor
any Subsidiary has been denied any insurance coverage which it has sought or for
which it has applied.

 

13

 

  

(z)Accounting System. The Company and each of its Subsidiaries make and keep
accurate books and records and maintain a system of internal accounting controls
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization; (ii)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with existing assets at reasonable intervals and appropriate action is
taken with respect to any differences. There has not been and is no material
weakness or significant deficiency in the Company’s internal control over
financial reporting (whether or not remediated) and since December 31, 2011,
there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

(aa)Use of Proceeds; Solvency; Going Concern. All indebtedness represented by
the Securities is being incurred for the purposes described under the caption
“Use of Proceeds” in the Time of Sale Document and the Final Offering
Memorandum. On the Closing Date, after giving pro forma effect to the Offering
and the use of proceeds therefrom described under the caption “Use of Proceeds”
in the Time of Sale Document and Final Offering Memorandum, the Issuer and each
Guarantor will be Solvent (as hereinafter defined). As used in this paragraph,
the term “Solvent” means, with respect to a particular date, that on such date
(i) the present fair market value (or present fair saleable value) of the assets
of the Issuer and each Guarantor is not less than the total amount required to
pay the liabilities of such Issuer or Guarantor on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured; (ii) the Issuer and each Guarantor is able to pay its debts and other
liabilities, contingent obligations and commitments as they mature;
(iii) assuming consummation of the issuance of the Securities as contemplated by
this Agreement and the Time of Sale Document and Final Offering Memorandum, the
Issuer and each Guarantor is not incurring debts or liabilities beyond its
ability to pay as such debts and liabilities mature; and (iv) neither the Issuer
nor any of the Guarantors is engaged in any business or transaction, and does
not propose to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Issuer or Guarantor are
engaged.

 

(bb)No Price Stabilization or Manipulation. Neither the Issuer nor any of its
respective Affiliates (as defined in Rule 501(b) under the Securities Act) has
and, to the Issuer’s knowledge, after due inquiry, no one acting on such
Issuer’s or Affiliate’s behalf has, (i) taken, directly or indirectly, any
action designed to cause or to result in, or that has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Issuer, whether to facilitate the sale or resale of
any of the Securities or otherwise, (ii) sold, bid for, purchased, or paid
anyone any compensation for soliciting purchases of, any of the Securities, or
(iii) except as disclosed in the Time of Sale Document and the Final Offering
Memorandum, paid or agreed to pay to any person any compensation for soliciting
another to purchase any other securities of the Issuer.

 

14

 

  

(cc)No Registration Required Under the Securities Act or Qualification Under the
TIA. Without limiting any provision herein, no registration under the Securities
Act and no qualification of the Indenture under the TIA is required for the
offer or sale of the Securities to the Initial Purchasers as contemplated hereby
or for the Exempt Resales, assuming (i) that the purchasers in the Exempt
Resales are QIBs or are not “U.S. persons” (as defined under Regulation S of the
Securities Act) and (ii) the accuracy of the Initial Purchasers’ representations
contained herein regarding the absence of general solicitation in connection
with the sale of the Securities to the Initial Purchasers and in the Exempt
Resales.

 

(dd)No Integration. The Securities will be, upon issuance, eligible for resale
pursuant to Rule 144A under the Securities Act and no other securities of the
Issuer are of the same class (within the meaning of Rule 144A under the
Securities Act) as the Securities and listed on a national securities exchange
registered under Section 6 of the Exchange Act, or quoted in a U.S. automated
inter-dealer quotation system. No securities of the Issuer of the same class as
the Securities have been offered, issued or sold by the Issuer or any of its
respective Affiliates within the six-month period immediately prior to the date
hereof; and the Issuer has no intention of making, and will not make, an offer
or sale of such securities of the Issuer of the same class as the Securities,
for a period of six months after the date of this Agreement, except for the
offering of the Securities as contemplated by this Agreement. As used in this
paragraph, the terms “offer” and “sale” have the meanings specified in Section
2(a)(3) of the Securities Act.

 

(ee)No Directed Selling Efforts. Neither the Issuer, nor any of its respective
Affiliates or any other person acting on behalf of the Issuer has, with respect
to Securities sold outside the United States, offered the Securities to buyers
qualifying as “U.S. persons” (as defined in Rule 902 under the Securities Act)
or engaged in any directed selling efforts within the meaning of Rule 902 under
the Securities Act; the Issuer, any Affiliate of the Issuer and any person
acting on behalf of the Issuer has complied with and will implement the
“offering restrictions” within the meaning of such Rule 902; and neither the
Issuer nor any of its respective Affiliates has entered or will enter into any
arrangement or agreement with respect to the distribution of the Securities,
except for this Agreement; provided that no representation is made in this
paragraph with respect to the actions of the Initial Purchasers.

 

(ff)No Applicable Registration or Other Similar Rights. There are no persons
with registration or other similar rights to have any equity or debt securities
of the Issuer or any Affiliate registered for sale under a registration
statement, except for rights as have been duly waived.

 

(gg)Margin Requirements. None of the Transactions or the application of the
proceeds of the Securities will violate or result in a violation of Regulation T
(12 C.F.R. Part 220), Regulation U (12 C.F.R. Part 221) or Regulation X (12
C.F.R. Part 224) of the Board of Governors of the Federal Reserve System.

 

15

 

  

(hh)Investment Company Act. The Company has been advised of the rules and
requirements under the Investment Company Act of 1940, as amended (the
“Investment Company Act”). The Company is not, and will not be, either after
receipt of payment for the Securities or after the application of the proceeds
therefrom as described under “Use of Proceeds” in the Time of Sale Document and
the Final Offering Memorandum, an “investment company” within the meaning of the
Investment Company Act and will conduct its business in a manner so that it will
not become subject to the Investment Company Act.

 

(ii)No Brokers. There is no broker, finder or other party that is entitled to
receive from the Company any brokerage or finder’s fee or other fee or
commission as a result of any Transactions (other than commissions or fees to
the Initial Purchasers and the Collateral Agent).

 

(jj)No Restrictions on Payments of Dividends. No Subsidiary of the Company is
prohibited or restricted, directly or indirectly, from paying dividends to the
Company, or from making any other distribution with respect to such Subsidiary’s
equity securities or from repaying to the Company or any other Subsidiary of the
Company any amounts that may from time to time become due under any loans or
advances to such Subsidiary from the Company or from transferring any property
or assets to the Company or to any other Subsidiary.

 

(kk)Foreign Corrupt Practices Act. None of the Company, any Subsidiary or, to
the Company’s knowledge, any director, officer, employee or any agent, or other
person acting on behalf of the Company or any Subsidiary, is aware of or has
taken any action, directly or indirectly, that has resulted or would result in a
violation of the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder (the “FCPA”), including, without limitation,
making use of the mails or any means or instrumentality of interstate commerce
corruptly in furtherance of an offer, payment, promise to pay or authorization
of the payment of any money, or other property, gift, promise to give, or
authorization of the giving of anything of value to any “foreign official” (as
such term is defined in the FCPA) or any foreign political party or official
thereof or any candidate for foreign political office, in contravention of the
FCPA; and the Company and its Subsidiaries and, to the Company’s knowledge, the
Company’s affiliates have conducted their respective businesses in compliance
with the FCPA and have instituted and maintain policies and procedures designed
to ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

 

(ll)Money Laundering. The operations of the Company and its Subsidiaries are,
and have been conducted at all times, in compliance with applicable financial
recordkeeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and regulations thereunder and any
related or similar applicable rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its Subsidiaries with respect to the Money Laundering Laws is pending
or, to the knowledge of the Company, threatened.

 

16

 

  

(mm)OFAC. Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any director, officer, agent, employee, affiliate or person acting on
behalf of the Company or any of its Subsidiaries is currently subject to any
U.S. sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Company will not directly or indirectly
use the proceeds of this offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other person
or entity, for the purpose of financing the activities of any person currently
subject to any U.S. sanctions administered by OFAC.

 

(nn)Stamp Taxes. There are no stamp or other issuance or transfer taxes or
duties or other similar fees or charges required to be paid in connection with
the execution and delivery of this Agreement or the issuance or sale of the
Securities.

 

(oo)Indebtedness to be Refinanced. Set forth on Schedule IV hereto is a list of
all Indebtedness that is to be paid in full using the proceeds of the Offering.
Set forth on Schedule IV opposite the description of each such Indebtedness is
the aggregate principal amount of Indebtedness outstanding thereunder.

 

(pp)Clinical Trials. The studies, tests and preclinical and clinical trials
conducted by or on behalf of the Company and its Subsidiaries were and, if still
pending, are being conducted in compliance with experimental protocols,
procedures and controls pursuant to accepted professional scientific standards
and all applicable laws and authorizations, including, without limitation, the
Federal Food, Drug and Cosmetic Act and the rules and regulations promulgated
thereunder, except where the failure to be in compliance has not resulted and
would not reasonably be expected to result in a Material Adverse Change; the
descriptions of the results of such studies, tests and trials contained in the
Time of Sale Document and the Final Offering Memorandum are accurate and
complete in all material respects and fairly present the data derived from such
studies, tests and trials; the Company is not aware of any studies, tests or
trials, the results of which the Company believes reasonably call into question
the study, test, or trial results described or referred to in the Time of Sale
Document and the Final Offering Memorandum when viewed in the context in which
such results are described and the clinical state of development; and the
Company and its Subsidiaries have not received any notices or correspondence
from any applicable governmental authority requiring the termination, suspension
or material modification of any studies, tests or preclinical or clinical trials
conducted by or on behalf of the Company or its Subsidiaries.

 

(qq)Compliance with Laws. The Company has not been advised, and has no reason to
believe, that it and each of its Subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not reasonably be expected to result in a Material Adverse Change. The
Company has not received any FDA Form 483, notice of adverse finding, warning
letter, untitled letter or other correspondence or notice from the U.S. Food and
Drug Administration or any other governmental authority alleging or asserting
noncompliance with any laws applicable to the Company.

 

17

 

  

(rr)Disclosure Controls and Procedures; Deficiencies in or Changes to Internal
Control Over Financial Reporting. The Company has established and maintains
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)), which (i) are designed to ensure that material information
relating to the Company, including its consolidated Subsidiaries, is made known
to the Company’s principal executive officer and its principal financial officer
by others within those entities, particularly during the periods in which the
periodic reports required under the Exchange Act are being prepared; (ii) have
been evaluated by management of the Company for effectiveness as of the end of
the Company’s most recent fiscal quarter; and (iii) are effective in all
material respects to perform the functions for which they were established.
Based on the most recent evaluation of its internal control over financial
reporting, the Company is not aware of (i) any significant deficiencies or
material weaknesses in the design or operation of internal control over
financial reporting which are reasonably likely to adversely affect the
Company’s ability to record, process, summarize and report financial information
or (ii) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
control over financial reporting that has occurred during its most recent fiscal
quarter that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

4.          Covenants of the Issuer and the Guarantors. Each of the Issuer and
the Guarantors jointly and severally agrees:

 

(a)Securities Law Compliance. To (i) notify the Initial Purchasers promptly
after obtaining knowledge (and, if requested by the Initial Purchasers, confirm
such advice in writing) of (A) the issuance by any U.S. or non-U.S. federal or
state securities commission of any stop order suspending the qualification or
exemption from qualification of any of the Securities for offer or sale in any
jurisdiction, or the initiation of any proceeding for such purpose by any U.S.
or non-U.S. federal or state securities commission or other regulatory
authority, or (B) if at any time prior to the completion of the Exempt Resales,
the happening of any event that makes any statement of a material fact made in
the Time of Sale Document, any Issuer Additional Written Communication or the
Final Offering Memorandum, untrue or that requires the making of any additions
to or changes in the Time of Sale Document, any Issuer Additional Written
Communication, or the Final Offering Memorandum, to make the statements therein,
in the light of the circumstances under which they were made, not misleading and
furnish, at its own expense, to the Initial Purchasers, an amendment or
supplement (in form and substance reasonably satisfactory to the Initial
Purchasers), which will correct such statement or omission, (ii) use its
reasonable best efforts to prevent the issuance of any stop order or order
suspending the qualification or exemption from qualification of any of the
Securities under any securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions and (iii) if, at any time, any U.S. or non-U.S. federal or state
securities commission or other regulatory authority shall issue an order
suspending the qualification or exemption from qualification of any of the
Securities under any such laws, use its reasonable best efforts to obtain the
withdrawal or lifting of such order at the earliest possible time.

 

18

 

  

(b)Offering Documents. To (i) furnish the Initial Purchasers, without charge, as
many copies of the Time of Sale Document and the Final Offering Memorandum, and
any amendments or supplements thereto, as the Initial Purchasers may reasonably
request and (ii) promptly prepare, upon the Initial Purchasers’ reasonable
request, any amendment or supplement to the Time of Sale Document or Final
Offering Memorandum that the Initial Purchasers, upon advice of legal counsel,
determines may be necessary in connection with Exempt Resales (and the Issuer
and the Guarantors hereby consent to the use of the Time of Sale Document and
the Final Offering Memorandum, and any amendments and supplements thereto, by
the Initial Purchasers in connection with Exempt Resales).

 

(c)Consent to Amendments and Supplements. Not to amend or supplement the Time of
Sale Document or the Final Offering Memorandum prior to the Closing Date, or at
any time prior to the completion of the resale by the Initial Purchasers of all
the Securities purchased by the Initial Purchasers, unless the Initial
Purchasers shall previously have been advised thereof and shall have provided
its written consent thereto, except that such consent shall not be required if,
in the written opinion of counsel to the Issuer, which is provided to the
Initial Purchasers, such amendment or supplement is required by the Exchange
Act. Before using any Issuer Additional Written Communications, the Issuer will
furnish to the Initial Purchasers and counsel for the Initial Purchasers a copy
of such written communication for review and will not use any such written
communication to which the Initial Purchasers reasonably objects and the Initial
Purchasers will not use any Issuer Additional Written Communications without the
consent of the Issuer, which consent shall not be unreasonably withheld or
delayed; provided that, the Issuer and the Guarantors consent to the use by the
Initial Purchasers of any Issuer Additional Written Communication that contains
(A) information describing the preliminary terms of the Securities or their
offering or (B) information that describes the final terms of the Securities or
their offering and that is included in or is subsequently included in the Final
Offering Memorandum, including by means of the Pricing Supplement.

 

(d)Preparation of Amendments and Supplements to Offering Documents. So long as
the Initial Purchasers shall hold any of the Securities, if in the reasonable
judgment of the Issuer or the Initial Purchasers it becomes necessary or
advisable to amend or supplement the Time of Sale Document or the Final Offering
Memorandum so that the Time of Sale Document and the Final Offering Memorandum
will comply with any Applicable Law and contain all of the information specified
in, and meet the requirements of, Rule 144A(d)(4) of the Securities Act, to
prepare, at the expense of the Issuer, an appropriate amendment or supplement to
the Time of Sale Document or the Final Offering Memorandum (in form and
substance reasonably satisfactory to the Initial Purchasers) so that the Time of
Sale Document or the Final Offering Memorandum, as so amended or supplemented,
will comply with such Applicable Law and contain the information specified in,
and meet the requirements of, such Rule.

 

19

 

  

(e)“Blue Sky” Law Compliance. To cooperate with the Initial Purchasers and the
Initial Purchasers’ counsel in connection with the qualification of the
Securities under the securities or “Blue Sky” laws of U.S. state or non-U.S.
jurisdictions as the Initial Purchasers may request and continue such
qualification in effect so long as reasonably required for Exempt Resales;
provided that, the Company will not be required to qualify as a foreign
corporation or to file a general consent to service of process in any such
state.

 

(f)Payment of Expenses. Subject to the limitations specified in the Engagement
Letter, to pay (i) all costs, expenses, fees and taxes incident to and in
connection with: (A) the preparation, printing and distribution of the Time of
Sale Document and the Final Offering Memorandum and all amendments and
supplements thereto (including, without limitation, financial statements and
exhibits), and all other agreements, memoranda, correspondence and other
documents prepared and delivered in connection herewith, (B) the negotiation,
printing, processing and distribution (including, without limitation, word
processing and duplication costs) and delivery of, each of the Documents, (C)
the preparation, issuance and delivery of the Securities, (D) the qualification
of the Securities for offer and sale under the securities or “Blue Sky” laws of
U.S. state or non-U.S. jurisdictions (including, without limitation, the fees
and disbursements of the Initial Purchasers’ counsel relating to such
registration or qualification) and (E) furnishing such copies of the Time of
Sale Document and the Final Offering Memorandum, and all amendments and
supplements thereto, as may reasonably be requested for use by the Initial
Purchasers, (ii) all fees and expenses of the counsel, accountants and any other
experts or advisors retained by the Issuer or the Guarantors, (iii) all fees and
expenses (including fees and expenses of counsel) of the Issuer or the
Guarantors in connection with approval of the Securities by DTC for “book-entry”
transfer, (iv) all fees and expenses (including reasonable fees and expenses of
counsel) of the Trustee and all collateral agents, (v) all costs and expenses in
connection with the creation and perfection of the security interest to be
created and perfected pursuant to the Collateral Documents (including without
limitation, filing and recording fees, search fees, taxes and costs of title
policies) and (vi) all other fees, disbursements and out-of-pocket expenses
incurred by Initial Purchasers in connection with its services to be rendered
hereunder including, without limitation, the reasonable fees and disbursements
of White & Case LLP, counsel to the Initial Purchasers, travel and lodging
expenses, roadshow or investor presentation expenses, and the costs of printing
or producing any investor presentation materials.

 

(g)Use of Proceeds. To use the proceeds of the Offering in the manner described
in the Time of Sale Document and the Final Offering Memorandum under the caption
“Use of Proceeds.”

 

(h)Integration. Not to, and to ensure that no Affiliate of the Issuer will,
sell, offer for sale or solicit offers to buy or otherwise negotiate in respect
of any “security” (as defined in the Securities Act) that would be integrated
with the sale of the Securities in a manner that would require the registration
under the Securities Act of the sale to the Initial Purchasers or to the
Subsequent Purchasers of the Securities.

 

20

 

(i)Stabilization or Manipulation. In connection with the Offering, until the
Initial Purchasers shall have notified the Company of the completion of the
Exempt Resales, not to take, directly or indirectly, any action designed to or
that might be reasonably expected to cause or result in stabilization or
manipulation of the price of the Securities, whether to facilitate the sale or
resale of the Securities or otherwise.

 

(j)DTC. To comply with the representation letter of the Issuer to DTC relating
to the approval of the Securities by DTC for “book-entry” transfer.

 

(k)Rule 144(A) Information. For so long as any of the Securities remain
outstanding, during any period in which the Issuer is not subject to Section 13
or 15(d) of the Exchange Act, to make available, upon request, to any owner of
the Securities in connection with any sale thereof and any prospective
Subsequent Purchasers of such Securities from such owner, the information
required by subsection(d)(4) of Rule 144A (or any successor provision thereto)
under the Securities Act in order to permit compliance with Rule 144A in
connection with resales by holders of the Offered Securities.

 

(l)Furnish Trustee and Noteholder Reports. For so long as any of the Securities
remain outstanding, to furnish to the Initial Purchasers upon request copies of
all reports and other communications (financial or otherwise) furnished by the
Issuer to the Trustee or to the holders of the Securities and, upon request,
copies of any reports or financial statements furnished to or filed by the
Issuer with the SEC or any national securities exchange on which any class of
securities of the Issuer may be listed.

 

(m)Additional Offering Materials. Not to, and not to authorize or permit any
person acting on its behalf to, (i) distribute any offering material in
connection with the offer and sale of the Securities other than the Time of Sale
Document and the Final Offering Memorandum and any amendments and supplements to
the Preliminary Offering Memorandum or the Final Offering Memorandum and
Additional Issuer Written Communication prepared in compliance with this
Agreement, (ii) solicit any offer to buy or offer to sell the Securities by
means of any form of general solicitation or general advertising (including,
without limitation, as such terms are used in Regulation D under the Securities
Act) or in any manner involving a public offering within the meaning of Section
4(2) of the Securities Act, or (iii) engage in any directed selling efforts
within the meaning of Regulation S, and all such persons will comply with the
offering restrictions requirement of Regulation S.

 

(n)Sale of Restricted Securities. During the one year period after the Closing
Date (or such shorter period as may be provided for in Rule 144 under the
Securities Act, as the same may be in effect from time to time), to not, and to
not permit any current or future Subsidiaries of the Issuer or any other
Affiliates controlled by the Issuer to, resell any of the Securities which
constitute “restricted securities” under Rule 144 that have been reacquired by
the Company, any current or future Subsidiaries or any other Affiliates
controlled by the Company, except pursuant to an effective registration
statement under the Securities Act.

 

(o)Stamp Taxes. To pay all stamp or other issuance or transfer taxes or duties
other similar fees or charges which may be imposed by any governmental or
regulatory authority in connection with the execution and delivery of this
Agreement or the issuance or sale of the Securities.

 

21

 

  

(p)Investment Company. The Company and its Subsidiaries will conduct their
businesses in a manner so as to not be required to register under the Investment
Company Act.

 

(q)Lock –up. During the period beginning from the date hereof and continuing
until the date that is 90 days after the Closing Date, not to offer, sell,
contract to sell or otherwise dispose of, except as provided hereunder, any
securities of the Issuer that are substantially similar to the Securities
without the prior written consent of the Initial Purchasers.

 

5.          Representations and Warranties of the Initial Purchasers. Each
Initial Purchaser, severally and not jointly, represents and warrants that:

 

(a)Initial Purchaser’s Status, Resale Terms. It is a QIB and it will offer the
Securities for resale only upon the terms and conditions set forth in this
Agreement and in the Time of Sale Document and the Final Offering Memorandum.

 

(b)Sale of Restricted Exchange Securities. Each Initial Purchaser severally
acknowledges that the Offered Securities have not been registered under the
Securities Act and may not be offered or sold within the United States or to, or
for the account or benefit of, U.S. persons except in accordance with Rule 144A
or Regulation S or pursuant to an exemption from the registration requirements
of the Securities Act. It will solicit offers to buy the Securities only from,
and will offer and sell the Securities only to, persons reasonably believed by
such Initial Purchaser (A) to be QIBs or (B) to not be “U.S. persons” (as
defined under Regulation S under the Securities Act) and in compliance with laws
applicable to such persons in jurisdictions outside of the United States;
provided, however, that in purchasing such Securities, such persons are deemed
to have represented and agreed as provided under the caption “Notice to
Investors” contained in the Time of Sale Document and the Final Offering
Memorandum.

 

(c)General Solicitation. No form of general solicitation or general advertising
in violation of the Securities Act has been or will be used nor will any offers
in any manner involving a public offering within the meaning of Section 4(2) of
the Securities Act or, with respect to Securities to be sold in reliance on
Regulation S, by means of any directed selling efforts be made by such Initial
Purchaser or any of its representatives in connection with the offer and sale of
any of the Securities.

 

6.          Conditions. The obligations of the Initial Purchasers to purchase
the Securities under this Agreement are subject to the performance by the Issuer
and the Guarantors of their respective covenants and obligations hereunder and
the satisfaction of each of the following conditions:

 

22

 

(a)Representations, Warranties and Agreements. All the representations and
warranties of the Issuer and the Guarantors contained in this Agreement shall be
true and correct in all material respects, other than those representations and
warranties that are already qualified by materiality, which shall be true and
correct (after giving effect to such qualification therein), with the same force
and effect as though expressly made at and as of the Closing Date. On or prior
to the Closing Date, the Issuer, the Guarantors and each other party to the
Documents (other than the Initial Purchasers) shall have performed or complied
with all of the agreements and satisfied all conditions on their respective
parts to be performed, complied with or satisfied pursuant to the Documents in
all material respects (other than conditions to be satisfied by such other
parties, which the failure to so satisfy would not, individually or in the
aggregate, have a Material Adverse Effect).

 

(b)Closing Deliverables. The Initial Purchasers shall have received on the
Closing Date:

 

(i)Officers’ Certificate. A certificate dated the Closing Date, signed by (1)
the Chief Executive Officer, President or any Vice President and (2) the
principal financial or accounting officer of the Issuer and the Guarantors, on
behalf of the Issuer and the Guarantors, to the effect that to the best of their
knowledge after reasonable investigation: (a) the representations and warranties
set forth in Section 4 hereof are true and correct in all material respects,
other than those representations and warranties that are already qualified by
materiality, which are true and correct (after giving effect to such
qualification therein), with the same force and effect as though expressly made
at and as of the Closing Date, (b) the Issuer and the Guarantors have performed
and complied with all agreements and satisfied all conditions in all material
respects on its part to be performed or satisfied at or prior to the Closing
Date, (c) at the Closing Date, since the date hereof or since the date of the
most recent financial statements in the Time of Sale Document and the Final
Offering Memorandum (exclusive of any amendment or supplement thereto after the
date hereof), no event or events have occurred, no information has become known
nor does any condition exist that, individually or in the aggregate, would
result in a Material Adverse Change, (d) since the date of the most recent
financial statements in the Time of Sale Document and the Final Offering
Memorandum (exclusive of any amendment or supplement thereto after the date
hereof), other than as described in the Time of Sale Document and the Final
Offering Memorandum or contemplated hereby, neither the Issuer, the Guarantors
nor any other Subsidiary has incurred any liabilities or obligations, direct or
contingent, not in the ordinary course of business, that are material to the
Company and its Subsidiaries, taken as a whole, or entered into any transactions
not in the ordinary course of business that are material to the business,
condition (financial or otherwise) or results of operations or prospects of the
Company and its Subsidiaries, taken as a whole, and there has not been any
change in the capital stock or long-term indebtedness of the Issuer, the
Guarantors or any other Subsidiary of the Company that is material to the
business, condition (financial or otherwise) or results of operations or
prospects of the Company and its Subsidiaries, taken as a whole, and (e) the
sale of the Securities has not been enjoined (temporarily or permanently).

 

(ii)Secretary’s Certificate. A certificate, dated the Closing Date, executed by
the Secretary of the Issuer and the Guarantors, which shall include the
following documents with respect to the Issuer and the Guarantors: (i)
certificates of incorporation or organization, (ii) by-laws or comparable
organizational documents, (iii) resolutions of the Board of Directors of each
entity or comparable documents and (iv) an incumbency schedule.

 

23

 

 

 

(iii)Good Standing Certificates. (A) A certificate evidencing (i) the good
standing of each of the Issuer and the Guarantors in their respective
jurisdictions of organization and (ii) qualification by such entity as a foreign
corporation in good standing, each as issued by the Secretaries of State (or
comparable office) of each of the jurisdictions in which each of the Company and
its Subsidiaries operates as of a date within five days prior to the Closing
Date and (B) customary “bring down” certificates or confirmations, dated the
Closing Date, reaffirming such good standing or qualification, as the case may
be.

 

(iv)Solvency Certificate. A certificate of solvency, dated the Closing Date,
executed by the principal financial or accounting officer of the Company in the
form of Exhibit A attached hereto.

 

(v)Company Counsel Opinion. The corporate opinion and the collateral opinion of
O’Melveny & Myers LLP, counsel to the Issuer and the Guarantors, each dated the
Closing Date and in the forms of Exhibits B-1 and B-2 attached hereto.

 

(vi)Initial Purchasers’ Counsel Opinion. The opinion and negative assurance
letter, each dated the Closing Date, of White & Case LLP, counsel to the Initial
Purchasers, in form satisfactory to the Initial Purchasers covering such matters
as are customarily covered in such opinions.

 

(vii)General Counsel Opinion. The opinion of Gil M. Labrucherie, Senior Vice
President and General Counsel of the Issuer, dated the Closing Date and in the
form of Exhibit C attached hereto.

 

(viii)Comfort Letters. The Initial Purchasers shall have received from Ernst &
Young LLP, the registered public or certified public accountants of the Company,
(A) a customary initial comfort letter delivered according to Statement of
Auditing Standards No. 72 (or any successor bulletin), dated the date hereof, in
form and substance reasonably satisfactory to the Initial Purchasers and their
counsel, with respect to the financial statements and certain financial
information contained in or incorporated reference in the Time of Sale Document
and the Final Offering Memorandum, and (B) customary “bring-down” comfort
letters, dated the Closing Date, in form and substance reasonably satisfactory
to the Initial Purchasers and their counsel, which includes, among other things,
a reaffirmation of the statements made in the initial comfort letter furnished
pursuant to clause (A) with respect to such financial statements and financial
information contained in or incorporated by reference in the Time of Sale
Document and the Final Offering Memorandum.

 

(c)Executed Documents. The Initial Purchasers shall have received fully executed
originals of each Document (each of which shall be in full force and effect on
terms reasonably satisfactory to the Initial Purchasers, which may be executed
in counterparts), and each opinion, certificate, letter and other document to be
delivered in connection with the Offering or any other Transaction.

 

24

 

  

(d)Collateral.

(A) The Collateral Agent shall have received on the Closing Date the following,
in the form and substance reasonably satisfactory to the Initial Purchasers:

 

(i)appropriately completed copies of Uniform Commercial Code financing
statements naming the Issuer and Guarantors as debtors and the Collateral Agent
as the secured party, or other similar instruments or documents to be filed
under the Uniform Commercial Code of all jurisdictions as may be necessary or,
in the reasonable opinion of the Collateral Agent and its counsel, desirable to
perfect the security interests of the Collateral Agent pursuant to the
Collateral Documents;

 

(ii)appropriately completed copies of Uniform Commercial Code Form UCC 3
termination statements, if any, necessary to release all Liens (other than
Permitted Liens) of any person in any collateral described in any Collateral
Document previously granted by any person; and

 

(iii)certified copies of Uniform Commercial Code Requests for Information or
Copies (Form UCC 11), or a similar search report certified by a party acceptable
to the Collateral Agent, dated a date reasonably near to the Closing Date,
listing all effective financing statements which name the Issuer or any
Guarantor as the debtor, together with copies of such financing statements (none
of which shall cover any collateral described in any Collateral Document, other
than such financing statements that evidence Permitted Liens);

 

(B)         The Collateral Agent and its counsel shall be satisfied that (a) the
Lien granted to the Collateral Agent, for the benefit of the Collateral Agent,
the Trustee and the Holders (collectively, the “Secured Parties”) in the
collateral described above is of the priority described in the Time of Sale
Document and the Final Offering Memorandum and (b) no Lien exists on any of the
collateral described above, other than the Lien created in favor of the
Collateral Agent, for the benefit of the Secured Parties pursuant to a
Collateral Document in each case subject to the Permitted Liens;

 

(C)         All Uniform Commercial Code financing statements or other similar
financing statements and Uniform Commercial Code Form UCC-3 termination
statements required pursuant to clause (d)(A)(i) and (d)(A)(ii) above
(collectively, the “UCC Statements”) shall have been delivered to CT Corporation
System or another similar filing service company acceptable to the Collateral
Agent (the “Filing Agent”).

 

(e)Subordinated Notes. The Subordinated Notes shall have been transferred to the
Company or its designee substantially concurrently with the Closing.

 



 25

 





  

(f)No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Time of Sale Document (exclusive of any amendment or
supplement thereto), there shall not have been any Material Adverse Change that
could, in the sole good faith judgment of the Initial Purchasers be expected to
(i) make it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities on the terms and in the manner contemplated by this
Agreement, the Time of Sale Document and the Final Offering Memorandum, or (ii)
materially impair the investment quality of any of the Securities.

 

(g)No Hostilities. Any outbreak or escalation of hostilities or other national
or international calamity or crisis, including acts of terrorism, or material
adverse change or disruption in economic conditions in, or in the financial
markets of, the United States (it being understood that any such change or
disruption shall be relative to such conditions and markets as in effect on the
date hereof), if the effect of such outbreak, escalation, calamity, crisis, act
or material adverse change in the economic conditions in, or in the financial
markets of, the United States could be reasonably expected to make it, in the
Initial Purchasers’ sole judgment, impracticable or inadvisable to market or
proceed with the offering or delivery of the Securities on the terms and in the
manner contemplated in the Time of Sale Document and the Final Offering
Memorandum or to enforce contracts for the sale of any of the Securities.

 

(h)No Suspension in Trading; Banking Moratorium. There shall not have been any
(i) suspension or limitation of trading generally in securities on the New York
Stock Exchange or the NASDAQ National Market or any setting of limitations on
prices for securities occurs on any such exchange or market or (ii) the
declaration of a banking moratorium by any governmental authority has occurred
or the taking of any action by any governmental authority after the date hereof
in respect of its monetary or fiscal affairs that, in the case of clause (i) or
(ii) of this paragraph, in the Initial Purchasers’ sole judgment could
reasonably be expected to have a material adverse effect on the financial
markets in the United States or elsewhere.

 

(i)Corporate Proceedings. All corporate proceedings and other legal matters
incident to the authorization, form and validity of the Documents and the
Transactions and all other legal matters relating of the offering, issuance and
sale of the Securities and the Transactions shall be reasonably satisfactory in
all material respects to counsel to the Initial Purchasers; and the Company
shall have furnished to such counsel all documents and information that they may
reasonably request to enable them to pass upon such matters.

 

7.          Indemnification and Contribution.

 

(a)Indemnification by the Issuer and the Guarantors. Each of the Issuer and the
Guarantors jointly and severally agrees to indemnify and hold harmless the
Initial Purchasers, their affiliates, directors, officers and employees, and
each person, if any, who controls the Initial Purchasers within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act (each an
“Indemnified Party”), against any losses, claims, damages or liabilities of any
kind to which such Indemnified Party may become subject under the Securities
Act, the Exchange Act or other federal or state statutory law or regulation, or
at common law or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of the Company, insofar as any
such losses, claims, damages or liabilities (or actions in respect thereof)
arise out of or are based upon:

 

26

 

  

(i)          any untrue statement or alleged untrue statement of a material fact
contained in the Time of Sale Document, any Issuer Additional Written
Communication or the Final Offering Memorandum, in each case as amended or
supplemented; or

 

(ii)         the omission or alleged omission to state, in the Time of Sale
Document, any Issuer Additional Written Communication or the Final Offering
Memorandum, in each case as amended or supplemented, a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading;

 

and, subject to the provisions hereof, will reimburse each Indemnified Party for
any legal or other expenses as such expenses are reasonably incurred by such
Indemnified Party in connection with investigating, defending against, settling,
compromising, paying or appearing as a third-party witness in connection with
any such loss, claim, damage, liability, expense or action in respect thereof;
provided, however, that neither the Issuer nor the Guarantors will be liable in
any such case to the extent (but only to the extent) that a court of competent
jurisdiction shall have determined by a final, unappealable judgment that such
loss, claim, damage, liability or expense arose out of or was based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made in the Time of Sale Document, any Issuer Additional Written Communication
or the Final Offering Memorandum, in each case, as amended or supplemented, in
reliance upon and in conformity with written information furnished to the Issuer
by the Initial Purchasers specifically for use therein, it being understood and
agreed that the only such information furnished by the Initial Purchasers to the
Issuer consists of the information set forth in Section 13. The indemnity
agreement set forth in this Section shall be in addition to any liability that
the Issuer and the Guarantors may otherwise have to the indemnified parties.

 

(b)          Indemnification by the Initial Purchasers. Each Initial Purchaser,
severally and not jointly, agrees to indemnify and hold harmless the Issuer, the
Guarantors and each of their respective directors, officers and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act (each, a “Purchaser Indemnified Party”)
against any losses, claims, damages, liabilities or expenses to which the
Issuer, such Purchaser Indemnified Party may become subject under the Securities
Act, the Exchange Act other federal or state statutory law or regulation or
otherwise, insofar as a court of competent jurisdiction shall have determined by
a final, unappealable judgment that such losses, claims, damages, liabilities or
expenses (or actions in respect thereof) arise out of or are based upon (i) any
untrue statement or alleged untrue statement of any material fact contained in
the Time of Sale Document or the Final Offering Memorandum, in each case, as
amended or supplemented or (ii) the omission or the alleged omission to state
therein a material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading, in each case to
the extent (but only to the extent) that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information furnished to the Issuer by such Initial
Purchaser specifically for use therein as set forth in Section 13; and, subject
to the limitation set forth immediately preceding this clause, will reimburse,
as reasonably incurred, any legal or other expenses incurred by such Purchaser
Indemnified Party in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action. The indemnity agreement set forth in this Section shall be in addition
to any liability that the Initial Purchasers may otherwise have to the
indemnified parties.

 

27

 

  

(c)          Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section of notice of the commencement
of any action for which such indemnified party is entitled to indemnification
under this Section, such indemnified party will, if a claim in respect thereof
is to be made against the indemnifying party under this Section, notify the
indemnifying party of the commencement thereof in writing; but the omission to
so notify the indemnifying party (i) will not relieve such indemnifying party
from any liability under Section 8(a) or (b) above unless and only to the extent
it is materially prejudiced as a proximate result thereof and (ii) will not, in
any event, relieve the indemnifying party from any obligations to any
indemnified party other than the indemnification obligation provided in Section
8(a) and (b) above. In case any such action is brought against any indemnified
party, and it notifies the indemnifying party of the commencement thereof, the
indemnifying party will be entitled to participate therein and, to the extent
that it may elect, jointly with any other indemnifying party similarly notified
by written notice delivered to the indemnified party promptly after receiving
the aforesaid notice from such indemnified party, to assume the defense thereof,
with counsel reasonably satisfactory to such indemnified party; provided,
however, that if (i) the defendants in any such action include both the
indemnified party and the indemnifying party, and the indemnified party shall
have concluded that a conflict may arise between the positions of the
indemnifying party and the indemnified party in conducting the defense of any
such action or that there may be one or more legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party, or (ii) the indemnifying party shall not
have employed counsel reasonably satisfactory to the indemnified party to
represent the indemnified party within a reasonable time after receipt by the
indemnifying party of notice of the institution of such action, then, in each
such case, the indemnifying party shall not have the right to direct the defense
of such action on behalf of such indemnified party or parties and such
indemnified party or parties shall have the right to select separate counsel to
defend such action on behalf of such indemnified party or parties at the expense
of the indemnifying party. After notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof and approval
by such indemnified party of counsel appointed to defend such action, the
indemnifying party will not be liable to such indemnified party under this
Section for any legal or other expenses, other than reasonable costs of
investigation, subsequently incurred by such indemnified party in connection
with the defense thereof, unless (i) the indemnified party shall have employed
separate counsel in accordance with the proviso to the immediately preceding
sentence (it being understood, however, that in connection with such action the
indemnifying party shall not be liable for the fees and expenses of more than
one separate counsel (in addition to local counsel) in any one action or
separate but substantially similar actions in the same jurisdiction arising out
of the same general allegations or circumstances, designated by the Initial
Purchasers in the case of Section 8(a) or the Company in the case of Section
8(b), representing the indemnified parties under such Section 8(a) or (b), as
the case may be, who are parties to such action or actions), (ii) the
indemnifying party has authorized in writing the employment of counsel for the
indemnified party at the expense of the indemnifying party or (iii) the
indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party and shall
be paid as they are incurred. After such notice from the indemnifying party to
such indemnified party, the indemnifying party will not be liable for the costs
and expenses of any settlement of such action effected by such indemnified party
without the prior written consent of the indemnifying party (which consent shall
not be unreasonably withheld), unless such indemnifying party waived in writing
its rights under this Section, in which case the indemnified party may effect
such a settlement without such consent.

 

28

 

  

(d)          Settlements. No indemnifying party shall be liable under this
Section for any settlement of any claim or action (or threatened claim or
action) effected without its written consent, but if a claim or action settled
with its written consent, or if there be a final judgment for the plaintiff with
respect to any such claim or action, each indemnifying party jointly and
severally agrees, subject to the exceptions and limitations set forth above, to
indemnify and hold harmless each indemnified party from and against any and all
losses, claims, damages or liabilities (and legal and other expenses as set
forth above) incurred by reason of such settlement or judgment. No indemnifying
party shall, without the prior written consent of the indemnified party (which
consent shall not be unreasonably withheld), effect any settlement or compromise
of any pending or threatened proceeding in respect of which the indemnified
party is or could have been a party, or indemnity could have been sought
hereunder by the indemnified party, unless such settlement (A) includes an
unconditional written release of the indemnified party, in form and substance
satisfactory to the indemnified party, from all liability on claims that are the
subject matter of such proceeding and (B) does not include any statement as to
an admission of fault, culpability or failure to act by or on behalf of the
indemnified party.

 

29

 

 

(e)          Contribution. In circumstances in which the indemnity agreements
provided for in this Section is unavailable to, or insufficient to hold
harmless, an indemnified party in respect of any losses, claims, damages,
liabilities or expenses (or actions in respect thereof), each indemnifying
party, in order to provide for just and equitable contributions, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other hand, from the Offering or (ii) if the
allocation provided by the foregoing clause (i) is not permitted by applicable
law, not only such relative benefits but also the relative fault of the
indemnifying party or parties, on the one hand, and the indemnified party, on
the other hand, in connection with the statements or omissions or alleged
statements or omissions that resulted in such losses, claims, damages or
liabilities (or actions in respect thereof) as well as any other relevant
equitable considerations. The relative benefits received by the Issuer and the
Guarantors, on the one hand, and the Initial Purchasers, on the other hand,
shall be deemed to be in the same proportion as the total proceeds from the
Offering (before deducting expenses) received by the Issuer bear to the total
discounts and commissions received by the Initial Purchasers. The relative fault
of the parties shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact relates to information supplied by the
Issuer, on the one hand, or the Initial Purchasers pursuant to Section 8(b)
above, on the other hand, the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission or
alleged statement or omissions, and any other equitable considerations
appropriate in the circumstances. The amount paid by an indemnified party as a
result of the losses, claims, damages or liabilities referred to in the first
sentence of this subsection shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any action or claim which is the subject of this
subsection.

 

(f)          Equitable Consideration. The Issuer, the Guarantors and the Initial
Purchasers agree that it would not be equitable if the amount of such
contribution determined pursuant to Section 8(e) were determined by pro rata or
per capita allocation or by any other method of allocation that does not take
into account the equitable considerations referred to in Section 8(e).
Notwithstanding any other provision of this Section, the Initial Purchasers
shall not be obligated to make contributions hereunder that in the aggregate
exceed the total discounts, commissions and other compensation received by such
Initial Purchasers under this Agreement, less the aggregate amount of any
damages that such Initial Purchasers have otherwise been required to pay by
reason of the untrue or alleged untrue statements or the omissions or alleged
omissions to state a material fact. The Initial Purchasers’ obligations in this
subsection (f) to contribute are several in proportion to their respective
purchase obligations and not joint. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation. For purposes of Section 8(e), each director,
officer and employee of the Initial Purchasers, and each person, if any, who
controls the Initial Purchasers within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Initial Purchasers, and each director, officer and employee
of the Issuer and the Guarantors, and each person, if any, who controls the
Issuer or any of the Guarantors within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, shall have the same rights to
contribution as the Issuer and the Guarantors.

 

30

 

 

8.          Termination. The Initial Purchasers may terminate this Agreement at
any time prior to the Closing Date by written notice to the Company if any of
the events described in Sections 7(f) (No Material Adverse Change), 7(g) (No
Hostilities) or 7(h) (No Suspension in Trading; Banking Moratorium) shall have
occurred or if the Initial Purchasers shall decline to purchase the Securities
for any reason permitted by this Agreement. Any termination pursuant to this
Section shall be without liability on the part of (a) the Issuer or the
Guarantors to the Initial Purchasers, except that the Issuer and the Guarantors
shall be obligated to reimburse the expenses of the Initial Purchasers pursuant
to Section 5(f) hereof or (b) the Initial Purchasers to the Issuer or the
Guarantors, except, in the case of each of clauses (a) and (b), that the
provisions of Sections 9 and 11 hereof shall at all times be effective and shall
survive such termination.

 

9.          Defaulting Initial Purchaser.

 

(a)          If, on the Closing Date, any Initial Purchaser defaults on its
obligation to purchase the Securities that it has agreed to purchase hereunder,
the non-defaulting Initial Purchasers may in their discretion arrange for the
purchase of such Securities by other persons satisfactory to the Company on the
terms contained in this Agreement. If, within 36 hours after any such default by
any Initial Purchaser, the non-defaulting Initial Purchasers do not arrange for
the purchase of such Securities, then the Company shall be entitled to a further
period of 36 hours within which to procure other persons satisfactory to the
non-defaulting Initial Purchasers to purchase such Securities on such terms. If
other persons become obligated or agree to purchase the Securities of a
defaulting Initial Purchaser, either the non-defaulting Initial Purchasers or
the Company may postpone the Closing Date for up to five full business days in
order to effect any changes that in the opinion of counsel for the Company or
counsel for the Initial Purchasers may be necessary in the Time of Sale
Information, the Offering Memorandum or in any other document or arrangement,
and the Company agrees to promptly prepare any amendment or supplement to the
Time of Sale Information or the Offering Memorandum that effects any such
changes. As used in this Agreement, the term “Initial Purchaser” includes, for
all purposes of this Agreement unless the context otherwise requires, any person
not listed in Schedule I hereto that, pursuant to this Section 10, purchases
Securities that a defaulting Initial Purchaser agreed but failed to purchase.

 

(b)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased does not exceed one-eleventh of the aggregate principal amount of
all the Securities, then the Company shall have the right to require each
non-defaulting Initial Purchaser to purchase the principal amount of Securities
that such Initial Purchaser agreed to purchase hereunder plus such Initial
Purchaser’s pro rata share (based on the principal amount of Securities that
such Initial Purchaser agreed to purchase hereunder) of the Securities of such
defaulting Initial Purchaser or Initial Purchasers for which such arrangements
have not been made.

 

(c)          If, after giving effect to any arrangements for the purchase of the
Securities of a defaulting Initial Purchaser or Initial Purchasers by the
non-defaulting Initial Purchasers and the Company as provided in paragraph (a)
above, the aggregate principal amount of such Securities that remains
unpurchased exceeds one-eleventh of the aggregate principal amount of all the
Securities, or if the Company shall not exercise the right described in
paragraph (b) above, then this Agreement shall terminate without liability on
the part of the non-defaulting Initial Purchasers. Any termination of this
Agreement pursuant to this Section 10 shall be without liability on the part of
Parent or the Company, except that Parent and the Company will continue to be
liable for the payment of expenses as set forth in Section 10 hereof and except
that the provisions of Section 8 hereof shall not terminate and shall remain in
effect.

 

31

 

 

(d)          Nothing contained herein shall relieve a defaulting Initial
Purchaser of any liability it may have to the Company, any Guarantor or any
non-defaulting Initial Purchaser for damages caused by its default.

 

10.         Survival. The representations and warranties, covenants, indemnities
and contribution and expense reimbursement provisions and other agreements of
the Issuer and the Guarantors set forth in or made pursuant to this Agreement
shall remain operative and in full force and effect, and will survive,
regardless of (i) any investigation, or statement as to the results thereof,
made by or on behalf of the Initial Purchasers, (ii) the acceptance of the
Securities, and payment for them hereunder, and (iii) any termination of this
Agreement.

 

11.         No Fiduciary Relationship. The Issuer and the Guarantors hereby
acknowledge that the Initial Purchasers are acting solely as initial purchasers
in connection with the purchase and sale of the Securities. The Issuer and the
Guarantors further acknowledge that the Initial Purchasers are acting pursuant
to a contractual relationship created solely by this Agreement entered into on
an arm’s length basis, and in no event do the parties intend that the Initial
Purchasers act or be responsible as fiduciaries to the Issuer, the Guarantors or
their respective management, stockholders or creditors or any other person in
connection with any activity that the Initial Purchasers may undertake or have
undertaken in furtherance of the purchase and sale of the Securities, either
before or after the date hereof. The Initial Purchasers hereby expressly
disclaim any fiduciary or similar obligations to the Issuer or any of the
Guarantors, either in connection with the transactions contemplated by this
Agreement or any matters leading up to such transactions, and the Issuer and the
Guarantors hereby confirm their understanding and agreement to that effect. The
Issuer, the Guarantors and the Initial Purchasers agree that they are each
responsible for making their own independent judgments with respect to any such
transactions and that any opinions or views expressed by the Initial Purchasers
to the Issuer and the Guarantors regarding such transactions, including, but not
limited to, any opinions or views with respect to the price or market for the
Securities, do not constitute advice or recommendations to the Issuer and the
Guarantors. The Issuer and the Guarantors hereby waive and release, to the
fullest extent permitted by law, any claims that the Issuer or any of the
Guarantors may have against the Initial Purchasers with respect to any breach or
alleged breach of any fiduciary or similar duty to the Issuer or the Guarantors
in connection with the transactions contemplated by this Agreement or any
matters leading up to such transactions.

 

12.         Information Supplied by Initial Purchasers. The Issuer and the
Guarantors hereby acknowledge that, for purposes of Section 4(c) and Section 8,
the only information that the Initial Purchasers have furnished to the Issuer
specifically for use in the Preliminary Offering Memorandum or the Final
Offering Memorandum are the statements set forth in (a) the first sentence of
the fifth paragraph and (b) the first sentence of the seventh paragraph, under
the caption “Plan of Distribution” in the Preliminary Offering Memorandum and
the Final Offering Memorandum.

 

32

 

 

13.         Miscellaneous.

 

(a)          Notices. Notices given pursuant to any provision of this Agreement
shall be addressed as follows: (i) if to the Issuer, to:

 

Nektar Therapeutics

455 Mission Bay Boulevard South

San Francisco, California 94158

Attention: Gil Labrucherie, Esq.

 

with a copy to:

 

O’Melveny & Myers LLP

7 Times Square, #34

New York, New York 10036

Attention: Sam Zucker, Esq. and Sung Pak, Esq.

 

and (ii) if to the Initial Purchasers, to:

 

Cowen and Company, LLC
CRT Capital Group, LLC
c/o Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022 

Attention: Investment Banking Legal

 

with a copy to:

 

CRT Capital Group LLC

262 Harbor Drive

Stamford, CT  06902 

Attention: Legal Department

 

(or in any case to such other address as the person to be notified may have
requested in writing).

 

(b)          Beneficiaries. This Agreement has been and is made solely for the
benefit of and shall be binding upon the Issuer, the Guarantors, the Initial
Purchasers and to the extent provided in Section 8 hereof, the controlling
persons, affiliates, officers, directors, partners, employees, representatives
and agents referred to in Section 8 hereof and their respective heirs,
executors, administrators, successors and assigns, all as and to the extent
provided in this Agreement, and no other person shall acquire or have any right
under or by virtue of this Agreement. The term “successors and assigns” shall
not include a purchaser of any of the Securities from the Initial Purchasers
merely because of such purchase.

 

33

 

 

(c)          Governing Law; Jurisdiction; Waiver of Jury Trial; Venue. This
Agreement shall be governed by, and construed in accordance with, the laws of
the State of New York. The Issuer and the Guarantors hereby expressly and
irrevocably (i) submits to the non-exclusive jurisdiction of the federal and
state courts sitting in the Borough of Manhattan in the City of New York in any
suit or proceeding arising out of or relating to this Agreement or the
Transactions, and (ii) waives (a) its right to a trial by jury in any legal
action or proceeding relating to this Agreement, the Transactions or any course
of conduct, course of dealing, statements (whether verbal or written) or actions
of the Initial Purchasers and for any counterclaim related to any of the
foregoing and (b) any obligation which it may have or hereafter may have to the
laying of venue of any such litigation brought in any such court referred to
above and any claim that any such litigation has been brought in an inconvenient
forum.

 

(d)          Entire Agreement; Counterparts. This Agreement, together with the
Engagement Letter, constitutes the entire agreement of the parties to this
Agreement and supersedes all prior written or oral and all contemporaneous oral
agreements, understandings and negotiations with respect to the subject matter
hereof. This Agreement may be executed in two or more counterparts, each one of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

(e)          Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

(f)          Separability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable best efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction. It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(g)          Amendment. This Agreement may be amended, modified or supplemented,
and waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto.

 

[SIGNATURE PAGE FOLLOWS]

 

34

 

 

Please confirm that the foregoing correctly sets forth the agreement between the
Issuer, the Guarantors and the Initial Purchasers.

 

  Very truly yours,       NEKTAR THERAPEUTICS       By: /s/ John Nicholson    
Name:  John Nicholson     Title:  SVP & Chief Financial Officer

 

 

 

 

Accepted and Agreed to:   COWEN AND COMPANY, LLC     By: /s/ Kevin X. Reynolds  
Name: Kevin X. Reynolds   Title: Managing Director

 

CRT CAPITAL GROUP, LLC   By: /s/ Justin Vorwerk   Name: Justin Vorwerk   Title:
Managing Director

 

 

 

 

SCHEDULE I

 

INITIAL PURCHASERS

 

Initial Purchasers  Principal
Amount        Cowen and Company, LLC  $75,000,000         CRT Capital Group LLC 
$50,000,000         Total  $125,000,000 

 

 

 

 

SCHEDULE II

 

PRICING SUPPLEMENT

 

 

 

 

SCHEDULE III

 

LIST OF SUBSIDIARIES

 

Entity Name   Jurisdiction of Formation Nektar Therapeutics UK, Ltd.*   United
Kingdom Nektar Therapeutics (India) Pvt. Ltd.*   India

 

“*” indicates a “Foreign Restricted Subsidiary” as defined in the Indenture.

 

 

 

 

SCHEDULE IV

 

Indebtedness   Amount Outstanding       3.25% Convertible Subordinated Notes due
2012   $214,955,000

 

 

 

 

EXHIBIT A

 

FORM OF SOLVENCY CERTIFICATE

 

The undersigned, John Nicholson, Chief Financial Officer of Nektar Therapeutics,
a Delaware corporation (the “Company”), solely in his capacity as Chief
Financial Officer of the Company and not in any individual capacity, does herby
certify pursuant to Section 7(b)(iv) of the purchase agreement (the “Purchase
Agreement”) dated as of July 3, 2012, by and among the Company, the Guarantors
and the Initial Purchasers, as follows:

 

Both immediately before and immediately after the consummation of the
transactions to occur on the Closing Date and after giving effect to the use of
proceeds described under the caption “Use of Proceeds” in the Time of Sale
Document and Final Offering Memorandum:

 

1.The present fair market value (or present fair saleable value) of the assets
of the Issuer and each Guarantor is not less than the total amount required to
pay the liabilities of such Issuer or Guarantor on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured;

 

2.The Issuer and each Guarantor will be able to pay its debts and other
liabilities, contingent obligations and commitments as they mature;

 

3.Neither the Issuer nor any Guarantor is incurring debts or liabilities beyond
its ability to pay as such debts and liabilities mature;

 

4.Neither the Issuer nor any Guarantor is engaged in any business or
transaction, and does not propose to engage in any business or transaction, for
which its property would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which such Issuer or
Guarantor are engaged;

 

5.Neither the Issuer nor any of the Guarantors has incurred (by way of
assumption or otherwise) any obligation or liability (contingent or otherwise)
under the Documents with actual intent to hinder, delay or defraud either
present or future creditors of such Issuer or Guarantor or any of its
affiliates, as case may be;

 

6.Neither the Issuer nor any of the Guarantors has incurred (by way of
assumption or otherwise) any obligation or liability (contingent or otherwise)
under the Documents with actual intent to hinder, delay or defraud either
present or future creditors of such Issuer or Guarantor or any of its
affiliates, as case may be;

 

7.In reaching the conclusions set forth in this Certificate, the undersigned has
considered such facts, circumstances and matters as the undersigned has deemed
appropriate and has made such investigations and inquiries as the undersigned
has deemed appropriate, having taken into account the nature of the particular
business anticipated to be conducted by the Issuer and the Guarantors after
consummation of the transactions.

 

 

 

 

Unless otherwise defined herein, terms defined in the Purchase Agreement and
used herein shall have the meanings given to them in the Purchase Agreement.

 

The undersigned understands that the Initial Purchasers are relying on the truth
and accuracy of contents of this Certificate in connection with its entering
into the Purchase Agreement.

 

  NEKTAR THERAPEUTICS       By:       Name: John Nicholson     Title: Chief
Financial Officer

 

 

 

 

EXHIBIT B-1

 

FORM OF COMPANY COUNSEL CORPORATE OPINION

 

[See attached]

 

 

 

 

EXHIBIT B-2

 

FORM OF COMPANY COUNSEL COLLATERAL OPINION

 

[See attached]

 

 

 

 

EXHIBIT B-3

 

FORM OF COMPANY COUNSEL NEGATIVE ASSURANCE LETTER

 

[See attached]

 

 

 

 

EXHIBIT C

 

FORM OF GENERAL COUNSEL OPINION

 

[See attached]

 

 

 

